NUMBER
13-10-00359-CR
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

____________________________________________________________
 
JOSEPH CHAFFIN,                                                                       Appellant,
 
                                                             v.
 
THE STATE OF TEXAS,                                                                 Appellee.
____________________________________________________________
 
                            On
appeal from the 28th District Court 
of Nueces County, Texas.
____________________________________________________________
 
                           MEMORANDUM OPINION
 
      Before Chief Justice Valdez
and Justices Rodriguez and Vela
Memorandum Opinion Per Curiam
 
Appellant,
Joseph Chaffin, attempted to perfect an appeal from a conviction for aggravated
assault.  We dismiss the appeal for want of jurisdiction.




This
Court's appellate jurisdiction in a criminal case is invoked by a timely filed
notice of appeal.  Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.
1996).  Absent a timely filed notice of appeal, a court of appeals does not
have jurisdiction to address the merits of the appeal and can take no action
other than to dismiss the appeal for want of jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  
The
trial court imposed sentence in this matter on June 11, 2009.  Appellant filed
his notice of appeal on July 6, 2010.  On September 30, 2010, the Clerk of this
Court notified appellant that it appeared that the appeal was not timely perfected
and that the appeal would be dismissed if the defect was not corrected within
ten days from the date of receipt of the Court=s
directive.  Appellant’s counsel has filed a response to the Court=s directive indicating that without a timely written
notice of appeal and motion for extension of time to file notice of appeal, the
Court lacks jurisdiction.  
Unless
a motion for new trial has been timely filed, a notice of appeal must be filed
within thirty days after the day sentence is imposed or suspended in open
court, or after the day the trial court enters an appealable order.  Tex. R. App. P. 26.2(a)(1).  Where a
timely motion for new trial has been filed, the notice of appeal must be filed
within ninety days after the day sentence is imposed or suspended in open
court.  See id. 26.2(a)(2).  The time within which to file the notice
may be enlarged if, within fifteen days after the deadline for filing the
notice, the party files the notice of appeal and a motion complying with Rule
10.5(b) of the Texas Rules of Appellate Procedure.  See id. 26.3.
Appellant=s notice of appeal, filed more than twelve months after
sentence was imposed, was untimely, and accordingly, we lack jurisdiction over
the appeal.  See Slaton, 981 S.W.2d at 210.  Appellant may be entitled
to an out‑of‑time appeal by filing a post‑conviction writ of
habeas corpus returnable to the Texas Court of Criminal Appeals; however, the
availability of that remedy is beyond the jurisdiction of this Court.  See
Tex. Code Crim. Proc. Ann. art.
11.07, ' 3(a) (Vernon 2005); see also Ex
parte Garcia, 988 S.W.2d 240 (Tex. Crim. App. 1999).




The
appeal is DISMISSED FOR WANT OF JURISDICTION.             
 
                                                                                    PER
CURIAM
Do not publish.  
See Tex. R. App. P.
47.2(b).
Delivered and filed the 
14th day of October, 2010.